NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 09a0579n.06

                                          No. 08-3508                                  FILED
                                                                                   Aug 18, 2009
                          UNITED STATES COURT OF APPEALS                      LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


ISAAC ROSE, et al.,                                     )
                                                        )         ON APPEAL FROM THE
       Plaintiffs-Appellees,                            )        UNITED STATES DISTRICT
                                                        )            COURT FOR THE
v.                                                      )        NORTHERN DISTRICT OF
                                                        )                 OHIO
VOLVO CONSTRUCTION EQUIPMENT                            )
NORTH AMERICA, INC.,                                    )              AMENDED
                                                        )           MEMORANDUM
       Defendant-Appellant.                             )             O P I N I O N*




BEFORE:       GILMAN and McKEAGUE, Circuit Judges; and SARGUS, District Judge.**

       PER CURIAM. Defendant-appellant Volvo Construction Equipment North America, Inc.

appeals from the March 17, 2008 summary judgment order of the district court, enjoining Volvo to

continue providing fully-funded life insurance benefits to plaintiffs-appellees Isaac Rose and a

certified class of similarly situated retirees, and to continue providing fully-funded health care

insurance benefits to the class member retirees and eligible spouses and dependents.

__________________________

        *This amended memorandum opinion corrects a clerical error in the memorandum opinion
filed on August 11, 2009, simply substituting the term “health care insurance benefits” for “life
insurance benefits” in the fourth and fifth lines of the first paragraph.

       **Honorable Edmund A. Sargus, Jr., United States District Judge for the Southern District
of Ohio, sitting by designation.
No. 08-3508
Rose et al. v. Volvo Constr. Equipment N. Am., Inc.

       Having had the benefit of oral argument and having carefully considered the record on

appeal, the arguments advanced by the parties in their briefs, and the applicable law, we are not

persuaded that the district court erred in awarding summary judgment to the plaintiff class members.

In our opinion, Volvo’s core arguments are satisfactorily and properly answered within the four

corners of the district court’s ruling. Insofar as Volvo now asserts arguments not first addressed to

the district court, they are not properly before us and, in any event, are insufficient on their merits

to undermine the integrity of the district court’s analysis. Because we conclude that the reasoning

which supports award of judgment to the plaintiff class members has been correctly articulated by

the district court, issuance of a detailed written opinion by this court would be duplicative and serve

no useful purpose.

       Accordingly, the judgment of the district court is, upon the reasoning employed in its opinion

dated March 17, 2008, hereby AFFIRMED.




                                                 -2-